           Case 1:20-cv-05597-PKC Document 10 Filed 07/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
PRESTON HOLLOW CAPITAL LLC,

                                   Plaintiff,                           20-cv-5597 (PKC)

                 -against-
                                                                           ORDER
NUVEEN LLC, NUVEEN INVESTMENTS,
INC., NUVEEN SECURITIES LLC, NUVEEN
ASSET MANAGEMENT LLC, and JOHN V.
MILLER,

                                    Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.:

                 The limited subject matter jurisdiction of a district court is best addressed at the

outset of a case. It falls upon the Court to raise issues of subject matter jurisdiction sua sponte.

                 Section 1332(a)(1) provides that “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between citizens of different states.” 28 U.S.C.

§ 1332(a). An action premised upon diversity of citizenship in which a limited liability company

is a party must allege the citizenship of natural persons who are members of the limited liability

company and the place of incorporation and principal place of business of any corporate entities

that are members of the limited liability company. See Handelsman v. Bedford Vill. Assocs.

Ltd. P’ship, 213 F.3d 48, 51-52 (2d Cir. 2000) (citing Cosgrove v. Bartolotta, 150 F.3d 729, 731

(7th Cir. 1998)); Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of

diversity jurisdiction, a limited liability company has the citizenship of each of its members.”);

Rule 8(a), Fed. R. Civ. P.
          Case 1:20-cv-05597-PKC Document 10 Filed 07/22/20 Page 2 of 2




               Here, the plaintiff, Preston Hollow Capital LLC, does not allege the citizenship of

its constituent members (persons and entities), nor does it allege the citizenship of the constituent

members (persons and entities) of defendants Nuveen LLC, Nuveen Securities LLC, and Nuveen

Asset Management LLC. The complaint merely states that each corporate party is organized and

existing under Delaware law, and that individual defendant John Miller is a resident of Illinois.

(Compl. (Doc 1) ¶¶ 14-19.) The plaintiff shall amend its complaint to allege truthfully and

accurately the citizenship of each of its constituent members and serve an interrogatory upon the

defendant limited liability companies seeking the citizenship of the members of the defendant

LLCs. Plaintiff shall amend its complaint within 30 days or the diversity jurisdiction allegations

will be dismissed from the complaint.

               SO ORDERED.




Dated: New York, New York
       July 22, 2020




                                                -2-
